      Case 4:19-cv-02150 Document 1 Filed on 06/14/19 in TXSD Page 1 of 7



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

KRISTINA NILES,                     §
     Plaintiff,                     §
                                    §
                                    §
v.                                  §      CIVIL ACTION NO. ___________________
                                    §
TEXAS FARMERS INSURANCE             §
COMPANY,                            §
      Defendant.                    §                        JURY DEMANDED
______________________________________________________________________________

                     PLAINTIFF’S ORIGINAL COMPLAINT
______________________________________________________________________________

       COMES NOW Kristina Niles (hereinafter “Plaintiff”), and complains of Texas Farmers

Insurance Company (hereinafter “Farmers”). In support of her claims and causes of action,

Plaintiff would respectfully show the Court as follows:

                                           I.
                                    DISCOVERY LEVEL

       1.      Plaintiff intends for discovery to be conducted pursuant to any proposed joint

management and discovery plan required by Rule 26(f)(2) of the Federal Rules of Civil

Procedure.

                                           II.
                                JURISDICTION AND VENUE

       2.      This Court has jurisdiction over the subject matter of this action pursuant to the

National Flood Insurance Act of 1968, 42 U.S.C. 4001 (the “Act”). Under the terms of the Act,

Federal Courts shall have exclusive jurisdiction over claims arising under flood insurance

policies made available under the Act, as administered by the Federal Emergency Management

Agency (“FEMA”).
_____________________________________________________________________________________________
PLAINTIFF KRISTINA NILES’S ORIGINAL COMPLAINT                                         Page 1
      Case 4:19-cv-02150 Document 1 Filed on 06/14/19 in TXSD Page 2 of 7



       3.        This action arises under the Write-Your-Own Program (“WYO”) regulations

under the Act. FEMA created the WYO program in 1983, permitting private insurers to write

flood policies pursuant to the Act, in the individual name of the private insurer. Under the WYO

program, FEMA regulations set the terms and conditions of the policies, the federal government

underwrites the policies, and the private WYO carriers perform significant administrative

functions, including the arranging for the adjustment, settlement, payment, and defense of all

claims arising from the policies. In this capacity, WYO carriers are fiscal agents of the United

States federal government.

       4.        Venue is appropriate in the Southern District of Texas because Plaintiff suffered

the property damage complained of within the boundaries of the Southern District.

       5.        This Court has personal jurisdiction over all parties identified.

                                                III.
                                              PARTIES

       6.        Plaintiff is an individual whose residence is located in Conroe, Montgomery

County, Texas.

       7.        Defendant Texas Farmers is a domestic insurer, duly registered with the Texas

Department of Insurance, and which issues WYO flood policies within the State of Texas. Texas

Farmers may be served with process by serving this Original Complaint and a copy of the

citation on its Registered Agent, Chris Granger, at its registered address, 15700 Long Vista

Drive, Austin, Texas 78728-3822, or wherever she may be found



                                             IV.
                                    FACTUAL BACKGROUND



_____________________________________________________________________________________________
PLAINTIFF KRISTINA NILES’S ORIGINAL COMPLAINT                                         Page 2
        Case 4:19-cv-02150 Document 1 Filed on 06/14/19 in TXSD Page 3 of 7



        8.       Plaintiff is the named insured under residential property flood insurance policy

issued by Texas Farmers, insurance policy number 87060536942018 (hereinafter referred to as

the “Policy”).

        9.       On or about December 7, 2018, severe rain hit the Conroe, Texas area and

Plaintiff’s property located at 11561 Creek Gate Rd., Conroe, TX 77385 (hereinafter referred to

as the “Property”), was flooded and sufferred substantial damage. Shortly after the devasting

event and pursuant to her obligations under the Policy, Plaintiff timely filed insurance claim

number 10593206 (hereinafter referred to as the “Claim”). The Property has never flooded in the

past including during the events of Hurricane Harvey.

        10.      In response, Texas Farmers sent an adjuster, Beverly Glaze Wygal, from Colonial

Claims, LLC to inspect the Property. The adjuster inspected the property on December 11, 2018.

The adjusters found covered damage and authorized preliminary payment to be issued to Plaintiff

in the amount of ten thousand dollars ($10,000.00). These checks were sent to Plaintiff on

December 17, 2018.

        11.      Following this, Ms. Wygal requested Farmers send and engineer to inspect the

damage. Farmers in turn sent an engineer, Levent Ozturk from Keystone Experts & Engineers to

inspect the property on December 15, 2018. The engineer then issued his report on December 31,

2018.

        12.      Subsequently on January 3, 2019, Ms. Wygal drafted an estimate totalling

$17,298.22 for the total amount of Plaintiff’s claim, including the severe damage to her

residence. Following this, Ms. Wygal issued an estimate for $19,714.29 dated January 18, 2019.

She then sent Plaintiff a proof of loss to sign with the full cost of repair or replacement including



_____________________________________________________________________________________________
PLAINTIFF KRISTINA NILES’S ORIGINAL COMPLAINT                                         Page 3
      Case 4:19-cv-02150 Document 1 Filed on 06/14/19 in TXSD Page 4 of 7



building and contents for $18,787.96. Ms. Wygal insisted Plaintiff sign the proof of loss or she

would receive nothing.

          13.   Dissatisfied with the arbitrary and nonsenical estimate prepared by Ms. Wygal,

Plaintiff sought the opinion of Stephen Hitchcock. Mr. Hitchcock inspected the property on

January 24, 2019 and found covered damage caused by the flooding, totaling $119,165.31 for the

structure of the Property. Plaintiff took inventory of her lost contents which totaled $71,003.87.

On February 5, 2019, Plaintiff provided her Proof of loss to Texas Farmers totaling $190,169.18

along with supporting documentation.

          14.   Despite the Plaintiff’s objective evidence provided with her proof of loss, Farmers

sent correspondence dated March 4, 2019 with its determination that Plaintiff was only owed

$22,628.78 for covered building damage and $1,933.23 for covered contents, which brought the

total value of her claim to only $24,562.01. Farmers did not include any explanation or estimate

for the difference between the $24,562.01 and Ms. Wygal’s last estimate totaling $19,714.29.

Farmers’ correspondence denied the remaining of Plaintiff’s damages.

          15.   Farmers’ unwillingness to fairly investigate and adjust this claim forced Plaintiff

into engaging the representation of the undersigned in attempts to achieving an equitable

resolution. Plaintiff’s counsel filed an appeal with FEMA on April 12, 2019. A copy of Plaintiff’s

Proof of Loss is attached hereto as “Exhibit A.”

          16.   At all times material to this case, Plaintiff fulfilled all of her obligations under the

Policy.

          17.   It is clear that Farmers’ unreasonable investigation was the cause of Plaintiff’s

denied claim.



_____________________________________________________________________________________________
PLAINTIFF KRISTINA NILES’S ORIGINAL COMPLAINT                                         Page 4
      Case 4:19-cv-02150 Document 1 Filed on 06/14/19 in TXSD Page 5 of 7



       18.     Further, Farmers’s performance of this results-based investigation of Plaintiff’s

claim, led directly to a biased, unfair and inequitable evaluation of Plaintiff’s losses to the

Property.

       19.     As a result of the above issues, Plaintiff did not receive the coverage for which

she had originally contracted with Farmers. Therefore, Plaintiff has been forced to file this suit in

order to recover damages arising from the above-referenced conduct and from the unfair refusal

to pay insurance benefits in accordance with the Policy.

                                          V.
                              CLAIMS AGAINST DEFENDANT

       20.     Plaintiff hereby incorporates by reference all facts and circumstances set forth

under the foregoing paragraphs.

       21.     All conditions precedent to recovery by Plaintiff have been met or have occurred.

Plaintiff provided timely notice of her loss to Farmers which, contrary to the terms of its policy,

refused to pay for all flood related damages.

       22.     All acts by Farmers were undertaken and completed by its officers, agents,

servants, employees, and/or representatives. Such were either done with the full authorization or

ratification of Farmers and were completed in its normal and routine course and scope of

employment with Farmers.

                                   BREACH OF CONTRACT

       23.     According to the Policy that Plaintiff purchased, Farmers had the absolute duty to

reasonably investigate Plaintiff’s damages, and to properly pay Plaintiff’s policy benefits for the

claims made due to the extensive storm-related flood damages.




_____________________________________________________________________________________________
PLAINTIFF KRISTINA NILES’S ORIGINAL COMPLAINT                                         Page 5
       Case 4:19-cv-02150 Document 1 Filed on 06/14/19 in TXSD Page 6 of 7



          24.   As a result of the storm-related event, Plaintiff suffered extreme external and

internal damages.

          25.   Despite objective evidence of such damages, Farmers has breached its contractual

obligations under the subject insurance policy by failing to pay Plaintiff benefits relating to the

cost to properly repair Plaintiff’s Property, as well as for related losses. As a result of this breach,

Plaintiff has suffered actual and consequential damages.

                                               VI.
                                             DAMAGES

          26.   Farmers’s acts have been the producing and/or proximate cause of damage to

Plaintiff, and Plaintiff seeks an amount for the full loss and damages covered under her Flood

Policy.

                                              VII.
                                          JURY DEMAND

          27.   Plaintiff hereby demands a jury trial and has tendered the appropriate fee with her

Original Complaint.

                                          VIII.
                                  CONCLUSION AND PRAYER

          28.   Plaintiff prays that judgment be entered against Texas Farmers Insurance

Company, and that Plaintiff be awarded all of her actual damages, consequential damages,

prejudgment interest, post judgment interest, court costs and for all such other relief, general or

specific, in law or in equity, whether pled or un-pled within this Original Complaint.

          WHEREFORE, PREMISES CONSIDERED, Plaintiff prays she be awarded all such

relief to which she is due as a result of the acts of Texas Farmers Insurance Company, and for all

such other relief to which Plaintiff may be justly entitled.

_____________________________________________________________________________________________
PLAINTIFF KRISTINA NILES’S ORIGINAL COMPLAINT                                         Page 6
      Case 4:19-cv-02150 Document 1 Filed on 06/14/19 in TXSD Page 7 of 7



                                           Respectfully submitted,


                                           THE VOSS LAW FIRM, P.C.

                                           /s/ Chris Schleiffer
                                           Chris Schleiffer
                                           Texas Bar No. 24088362
                                           The Voss Law Center
                                           26619 Interstate 45 South
                                           The Woodlands, Texas 77380
                                           Telephone: (713) 861-0015
                                           Facsimile: (713) 861-0021
                                           chris@vosslawfirm.com

                                          ATTORNEY FOR PLAINTIFF




_____________________________________________________________________________________________
PLAINTIFF KRISTINA NILES’S ORIGINAL COMPLAINT                                         Page 7
